In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-17-00273-CR

THE STATE OF TEXAS                         §    On Appeal from the 30th District
                                                Court
                                           §
                                                of Wichita County (58190-A)
                                           §
V.
                                           §    September 27, 2018

                                           §    Opinion by Justice Meier

DANIEL DEWAIN DRURY, Appellee              §    (p)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. It is ordered that the order of the trial court is

reversed, and this case is remanded to the trial court for further proceedings

consistent with this opinion.


                                      SECOND DISTRICT COURT OF APPEALS




                                      By /s/ Bill Meier
                                          Justice Bill Meier